F ‘liam Ree : |
Chad Willion Reed “sees PULLED

Cherle -Sonthe “led

 

Davis Correctional Exes Lit AUG 19 2021
Gi Gent 12ard tea panijon een
Holden ville | Ok 74948 By. Ty Clerk

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT DF DKLAHOMA

CHAD WILLIAM REED, >
Plaintiff,
lias, No 21 CVE 45 IFO

ou "y Tr 1é | Demanded

VS,

SCOTT CROW, Director of
the Diahom, Department of
Corrections, RECINA Bede,
Chaplin, and CORE CIC

of AMERICA Ute, defonduts

 

VUVVUVUVU UUN gy

Bikes

| met ue William keed, Was ot all times Mentioned herein an DKlahom
iTiZen uat 4echo pellity j
Whine. eC td at the Davis Correct a Facility jv Heldeaville,

2. Defendant, Ceol} Cv, Was at qll dimes Mentioned herien & Citta of the Stitt of
Delano me. Mt ell tones Mentioned he 5 Jukes employed by the OWahoms Deparhmunt
of Cortections as the Ditector of Yhe Olehom Depart tent of Correctlens
Udo) in Dal City, Dielakems, He S being Sutd in his Ldividuel and

Ca Cepicity ¥0¢ Conpenscaty, Nomi, Pun tye Damages and Aeclarstory an]

(I)
Tn wach ve Relic,
3 De fend ent, Regine Beede ) Was ct il times Mentiraed heecin 6 CA zta of the

Stete of Oklahoms, At all dimes Mentioned She wes employed by the Cn
Civic of America as the Chaplin at Davis Covrectisnl Feely in Holdenv lhe ,
Ollahoms. She is being Suol in hee Lndvidus! and oficial bepaety for Compensshy,

Nomiasl, and Paaitice Demases and decleratory, and Ln junctive Relief
Uf Defindent Core Civic of Amerits i$ @ Peitcte Cospotstien loceted in Nashu'lhe, Tn

Whom owns cad operates Davis Cocteetion! Frelty im Heldewille DIC, Whire
the Constitution) ecghts of Plainkt4 wee, Weleted, Core Civic is ¢ Sub tonteche
of/ fo, the 0 Det, ty house Hier Lames, They aly being Sued 1 thier
Tndividasl ond OFf%4| Ca peecty for Comprsetey  Nominl and faative Damages and
delete ard Lnjyunetve Re hed

JORIS DICTION

gS This Court has Disciael gudisdicton ovis Phatitts Cril Rights (esos brexsht
Pursuant to Tith 42 US C§ 1983, Putsnent to Title 28 USF 1342. and
OVu Plasatel fi Claims Fegarding his Religions Dietary Prackes binder Feduca|
Laws, THe 42 USe,$ 2000 cc | Aha S (Religions Lend USE end Tastitbine ine
Persons Act of 2oo0 (RLULPA)

VENVE
(. Venue 14 appraptiate in bhis District because the Constitutions! violet ions

happined ia this Dishich at ¢ Subtontrected Private Priston for the Odac.
Director Seot Crow.

(2)
COUNT ONE
FIRST AMENDMENT ~FREEDor? oF RELIGION
DEFENDANTS StoTT Cow , REGINA BEEDE, AND
CORE CiVIc OF AMERICA ARE LIABLE TO PLAINTIFF
BE cuase THEY ENFORCED A RELIGWUS DIET PBLICY
THEY KNEW WAS GOING Td VIOLATE PLAINTIFFS
FIRST AMENDMENT RIGHTS DF THE US. CONSTI TUT
7 Plaint: tf le J transtend to Davis Corrections | Frail on 8-22-2014,
foam James Crbtu Correcttead Center, Davis Coereetenal Faolity iS G
Privacts Ca p Pe: sion fecalty pwacd by Con Cime of Artesicg (¢,cA)
Uhh 1S Subeoatracted by ODoe. Stott Crow to house State inrubes

g Udon Plant tts Accel Defendant Beede Subsected Paint Hl ty ODOC.
Policy /DP-O30112, sections(V1) Religious Dicts (A) Restickel Meals (5) Tnmbs
Ynust reapply for thier (Nigious diet Upon trans fey ty qnothes facility

4) p lent. ff has been on the Relic eu diet of Kosher since [-/9-20/2.,

Ploint tf has been Fractuing TJudarsm Sine 2012 end holds to the Kosher laa

Strath Levitsecs il, Des kroneny IY) Codt of Dewsh Low Chap tes 25457

10. Plasati tf Wis Without his Relisous Diet of Kashee Lom Argust 22nd
Pol4, t;|| NovenberT@ +2014, 74 days, Because ot the Enforce mint
of O0NC, Pole 10. P- 030112, this Ploiatffs Constitutional rights
undur the |’ Aerind meat of the US, Constitution and the RLULPA,

(3)
Were Clear y Violated.

lI, OKlahom Depurt ment of (yrtectoas Policy /O? -030112 section (V1)
(A) (5) Serms not Penalegicel Ln test Whetsoéver, And is Nothing
Motv than Q exCkse to dey Kosher dicts to Seve food Cost These types

of Pactieés have bean Condemmed by the Courts, Stet Ful bei At V, Je l,
WD, OK 2004 WL, 222807, Citing Beccheide V. Sather, 28 F2) 1174, NSY 0% wor)
e J F 7

 

I2, This Dd oC, Poly IP 03012. seeton (VANS) Completely bails He
Supreme Courts balding in Tuence vSatley , 482 US, 28 (48D, thet ‘wher a
Priston (esilati rou pinges on Lamaty Cons ktuttene| tshts, the fegul ation is Velid
if it 15 (tasonable related to ligbumate Penological introt. id ab 8. Buk

this hhy Sevis Mo sx Ay ot Seewity issue bet fhe Detindeuts
Can point too,

 

13, The Tenth Circuit has long held the Pessioners have the tight under dhe
First Amudmurt to ¢ dick thet Conforms to +thiv Sneuily held Relicious
beliets. See Beecheide v. Suthers 290 £34 174 18S (10? Cre. 2002) (First Amendment

[TThectfore Defindent Borde Chaly Violated Plaattty | Amend meat tight

When she Enforect O}oc. P, ley / OF: 030112 Section (vi) (A)G) and Made Plaintitl
Ce atbicn his Religion and Resign Wp on his Religions Diet of Kosher,

5 @, The Devehe Prision Cor porstlon Core Casc of Amecice (¢,ca) Rnew thay

(4)
Wee Going to be intentions| Viol ating Jewish Ln mates Fights When thy
Signed Hhe Contract wh th +he 0 doc, ty house their Shite Prisioners and
agreed to Enforce this Uneonstitutienal pelicy COA’ Actions Show ther
del bute Taditfirnee’ the Maint ffs Rel lig ious Rights by Haacins him in
a “He bson Choice” of Eating food thet Violates his Sinedly hild fel, Gees
belbeds or Steve, CCA im good faith Could hase told ODOC. thet they
WelllA ot En tore Qdoe, ly Ine. 0302 WAS) and placed Phinklt
On dis Kosh he wes allready on and Locievin Sinee 2012 When he
got haw on 22-2019. But in thier ust to Masimize profits tar
Hite Shate holdus ) They Chose to Entoree this Un eonshtatlone| felty
ond Plantitd Wes denied hu Relisious Dict of Kosher for ae
Thy ate Thus liabele to Plant or Entociny they bliy,

ll. ODOC, Director Defendant Seotf (row 15 Responsable bor a eine Suto thet
all of his Pavete Contech Priston’ follow the ODOC, policys and Dps

os Ct Puy Ofy Writ . The Very Lack Hae the Sub Contrecte /suberd inghe Wa5
Cais Out « policy Which was orderd and quthorieed by ODO, Dyrector
Defendant Crowd Creda Uab, My unde Respondent Superior, Thus Debindeat
Crow 45 liable +o Plantdt for Enforcing this lntonstitub'one/ Feliy
Whee few, Plata: ff js ea tit} eh to an award of Damas again st

Defud ants Co for jh Engin Luper Ya Phasnb tts Fit Arundenan}

fiyht to Peck his Sheuel, y hud Ralisions belsets which includes eating

” Washer Meals.

(5)
COUNT Two
INJUNCTIVE RELIER UNDER RLULFA.
PLAINTIFE SEEKS INJUNCTIVE RELIEF
AGAINST DEFENDANTS CRow, BEEDE AND CORE
Civic OF AMERICA To CHANGE THE UN CONSTITUTIONAL
POLICY WICH CAUSED A SUBSTANTIAL BURDEN

ON PLAINTIFES RELIGION IN VIOLATION OF
THE RLULPA,

7 PLaintife Lneorporabes prior faets jn Parastaphs Obey “Tl as it
fully set forth in this Clason

19. Plante £4 Seeks pros pect injunctive relict against the ODOC. Policy /oP-
D3012 section (VIA) S)’ Lames must reapply tor thier relisinas dict
\UPon trans die to anothe faci ty.” This policy therly Cawed a Substerte)
Badin on Plant fey practi of his Relicion of Fudaism.

9 T4 1s Well este bh ch ef by fhe Taath Creu? thet Plisioners have
the und (r bye Ftsd Amudment ond PLULPA, to dict thet
Con Frame Fo thigy Sine ly held Celine beliets Ml sce Abdul hase

Cit bone, oo £3) 13a i3/4- i (b*c:,, 2010) (RLUIPA),

20, Plant tt seeks peospectve inyunetun telict acainch ODN, Policy /
DP-D3DNZ fection WOVE on the G found tt Viglpte PLAT PA. Suel,
a Chasm May be brought OGarast indiv' dal prsion otticials iy

(l.)
ther ottrcial Capacities, Ste Yellow v6 gm Yf
nt (10 Cie 2014),

al Thy Tenth Circuit found in Abd ul ha sced thet thi dishiot Cowl
tired tn finding Mo Substntal burden Cechl when’ Ube Wels 0°
May have- been puceds” When the feNeious dict whs Not avaikdl + the
inmate Ld. at 320, They have also 4A 4 flisions ta lute tp flovide
Dewlsh in ater With food thet Satis fy thie te ligions dictuy
Ces trichtns asl an txampht ot ¢ Subs tantiol burden ou fhe
Cxreise of Religion undue KLULA, sce Yolo bee, 24) F.2d
at 58-Slo. Plsintt$ ies dented is Kosher Meal tor 74 deys.

Where tore Plasati ff is entitled fo a Ln june tion to Curt His

Unconstitatians! lolicy Which Caund a substan tel burdth of the
Ploswh ff, Peactive of his Re listea

EXHADSTION OF REMIEDES
Ad, These Claims hove been eyhuustd as is Feguired by Tithe

“2 USt. 5 1997 ¢ (a) Tn G revenee Numbz Dee 19- 304 ,

43, p lant ft has Chel stated a Claim tor Fst hutndaent Gnd
Luz, PA, Viol atten, So thee Should Chaly not be G Wasty
ot thes Plocarh G64 Hime and he Court) by fin & Motton Lo
is miss wnle FLL, IL b by the Defend ents,

(7)
RELIEF SovGHT
24, Plant tt Steaks Compn story damages in Pais Cie to be de turriued

by 4 Taty,
2S. Mlaind te stills Morin! demas es th this Cee te be dehuribad by ¢
Susy,

Aly, Vint tf seeks Pea dive damages in this Case. hy be det ruined by <
Tuy,
27 Plaintiff suks Lnyunetive and Declwa tory telicel m Phis ese

Pes onus Li K ston Hishicy

LE. Pla: nts ff hes brous ht othe lawsuits in fedeel Court while q Prisioacr,

24, Pla: atdf hes bag 4 law sus i 4s & pris. Ones, This Will be Number
5.

30. A) Rech v. Dowling, et «/, W.D.OK Case ND: CIMY-85-C 5 Claimed 1° 14%
Amundtunt ond RLUTPA Viola Heng | Dismissh for Lakuc to Exhaust
B) Reed vs Redguss, e+ aly WD OK CIV-I4-LS3-C- claimed 14 Ameabairt viol, ton
Case dismissed Voluatwy by Plaiatith
C) Reed v Bryantyeh aly WD. 0 CW-Ie-Ylel-C» Claimed 1hadant, Relat
Due Process mM PA Viola Hons * Case set ‘¢, odlemunt loateranee this
full
b) Reed v, Curry yet. aly W, DDK CN-14-Fel- J Claimed Retaliation Anat
Vie lat ans oad ‘RLUEPI Welatinnn ) Case Set ‘be scHlepunt lon tusace his

fall,

Al, The Court has Never assesed a strike” Of dvsrisl . Prior Docesion” Quisnant ty
Ae use. WIS G) Thet L Know of,

(f)
Detlare ions
L declare ndy fenel ty ot puyey that the fore going 1s Frat gaa

Correct.

Plaintit tv Signgtale- wate
had Wiliam Reed PEUS

T further declare undep penalty of Peery that £ placed this Comp leat

if the Piisions legal Meal system, vith the Correct postese attached on the 18 dey
Of August, 2071,

S bad Willen Word PI Z02|
Plaint ts Signature dite

Cetitute o¢ Service
L hercby testy Het C true ank loreal Copy of this Complaint
Was mailed fo Fhe Cowk Cluk by US, Postal Sevice 1” Class Rstase

Peedesd at:

Court Merle

United Stata Dishrect Cowk
Easten Districk of Ollahome

 

 

po. Boy (0?

Muskesee 010 74402.
WI 202| ol bud Wah Yad
datt Signcturt oF kECiogt

Chad Williaw Rook SCLIN

(4)
